the president pronounced the court’s opinion, as follows :
It appearing, by the record, that this suit was instituted on an administration bond ; the court is of opinion, that the judgment is erroneous, in as much as there are no breadles of the condition of the bond stated in the declaration, or in any other part of the record; and, (without deciding on any other error,) the judgment is reversed with costs, and all the proceedings subsequent to the declaration set aside, and the cause remanded to the Superior Court of law of the county of Fairfax, for other proceedings to be had therein.